Deemer, C. J.
(Concurring).
While I agree to the result reached, I am not satisfied with that part of the opinion holding that the note in suit is nonnegotiable because of uncertainty as to the time of payment.
Code Sec. 3060-a7 provides that “an-instrument is payable on demand:
“1. When it is expressed to be payable on demand, or at sight, or on presentation; or
“2. In which no time of payment is expressed.”
The first paragraph does not apply to the note in suit, but the second does, as I understand it.
The majority say that there is an unfilled blank in the noté, and suggest that it was intended to insert therein days, months or years.. How do we know that, except from inference ? Surely no time' for payment is expressed, and the statute says in terms that, if not expressed, it is payable on demand. It does not say that it is not negotiable if- it be inferred that it was the intention of the parties to fill the bill, but specifically provides that if no time is expressed it is payable on demand. It is suggested that the note might be re-formed in equity and the blank filled in such a suit. Any note is subject to be re-formed in equity, but that does not necessarily destroy its negotiability.
The statute quoted is but a codification of the law merchant, and courts have held under that law that a note in *564which there is an unfilled blank as to the time of payment is payable on demand, and is negotiable. See Daniel on Neg. Inst., Sec. 88, wherein he says: “If the time of payment be left blank, as for instance, if the instrument be payable-months after date,” it is payable on demand. Citing: McLean v. Nichlen, 3 Vict. 107; Stowe v. Merrill, 77 Me. 550. See also, sustaining the same rule: Hotel Lanier v. Johnson, 30 S. E. 558 (Ga.); Young v. Ellis, 21 S. E. 480 (Va.); McVeigh v. Howard, 13 S. E. 31 (Va.); O’Mohundro v. O’Mohundro, 21 Gratt. 626.
If payable on demand, it was negotiable and complete and regular on its face, and not subject to reformation in the hands of an innocent purchaser for value. Even if the note be not fair and complete on its face, the only uncertainty is as to the time of payment. This uncertainty did not give notice of any other infirmity in the note or indicate that the consideration had failed or that it was negotiated in bad faith. The blank could have been filled in by any holder, and in any event it could be filled to express the true date as agreed upon by the parties or by action in equity.
That the defect was not notice of infirmities see the following eases: Miller v. Crayton, 3 N. Y. Sup. Ct. Rep. 360 ¡ McSparran v. Neeley, 91 Pa, 17, and eases cited.